Citation Nr: 0810627	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her neighbor




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from November 1941 to June 1942 and from 
February 1945 to June 1946.  He was a prisoner of war (POW) 
from April 1942 to June 1942.  The veteran died in November 
1986.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  

The appeal has previously been before the Board on three 
occasions.  In July 2004, the Board remanded the appellant's 
appeal in order to schedule the appellant for a Board 
hearing.  This hearing was scheduled and the appellant 
testified before the undersigned Veterans Law Judge in 
September 2004.  A copy of the transcript of this hearing has 
been associated with the claims file.

In December 2004, the Board reopened the claim for service 
connection for the cause of the veteran's death.  Previously, 
the appellant's claim had been denied on the merits in a 
final May 1998 Board decision.  See 38 U.S.C.A. § 7104.  The 
appeal was remanded for additional development, including the 
issuance of additional notification pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) and the obtainment of a 
VA opinion.

The appeal was next before the Board in December 2005.  The 
appeal was again remanded for a corrective VCAA notification 
letter and the obtainment of an additional opinion.  

As discussed below, the Board finds that there is sufficient 
evidence of record to grant the claim on appeal.  Therefore, 
the Board finds that any failure to complete development 
directed in prior Board remands to be non-prejudicial to the 
appellant's claim.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
November 1986.

2.  Service connection was not in effect for any diseases or 
disabilities during the veteran's lifetime.

3.  The veteran was a former POW and the medical evidence 
shows that the several diseases he had during his lifetime 
included arteriosclerotic heart disease with a history of a 
myocardial infarction.

4.  While the evidence is somewhat conflicting, it is 
apparent that one of the causes of the veteran's death was 
metastatic bladder cancer, which began many years post-
service and is not linked to service; however, the medical 
evidence, to include the competent opinions of record, is in 
relative equipoise as to whether the veteran's 
arteriosclerotic heart disease substantially or materially 
contributed to his death.





CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
cause of the veteran's death.  Therefore, no further 
development is needed with respect to the appellant's appeal.

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

For a former POW, certain disabilities, including 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia), shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service.  See 38 C.F.R. §§ 3.307, 3.309(c). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The appellant contends that the veteran's death was 
attributable to service.  The record indicates that the 
veteran was a former POW.  The veteran died in November 1986.  
The certificate of death indicates that the immediate cause 
of death was cancer of the urinary bladder with the 
underlying cause of death being pulmonary tuberculosis.  The 
appellant has contended that the causes of death listed on 
the certificate of death were related to service, or in the 
alternative, that the veteran's cause of death was actually 
related to heart disease, and as a former POW, service 
connection for the cause of death is warranted on a 
presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  The 
appellant has submitted statements and affidavits from 
persons who knew the veteran attesting that the veteran 
suffered from malaria, malnutrition, beriberi heart disease, 
pulmonary tuberculosis and urinary tract infection during 
service.

In an October 2001 affidavit, a medical doctor also attested 
that the veteran had malaria, malnutrition, beriberi heart 
disease, pulmonary tuberculosis and urinary tract infections 
that were related to service.  After a request for treatment 
records, she responded that medical records no longer were 
available regarding treatment of the veteran.

A May 1967 VA treatment record documents that in 1947 the 
veteran began having some blood streaking, was X-rayed and 
was diagnosed as having pulmonary tuberculosis.  A February 
1968 treatment record indicates that the veteran had active 
pulmonary tuberculosis, moderately advanced, and had a 
urinary tract infection.  (The record does not contain the 
contemporaneously recorded clinical or laboratory evidence 
relating to pulmonary tuberculosis in 1947.  See 38 C.F.R. 
§ 3.374.)  

In a statement of record, a private doctor indicated that he 
had treated the veteran for tuberculosis from 1970 to 1975.  
A November 1986 VA treatment record indicates that the 
veteran had arteriosclerotic heart disease.

The record includes a June 2005 VA opinion.  The clinician 
found that it was difficult to state with any degree of 
certainty as to the diseases that the veteran suffered after 
being a POW.  The clinician found that there was no 
indication that tuberculosis caused the veteran's demise.  He 
also noted that he could find no evidence that the veteran's 
old myocardial infarction, diagnosed on the basis of 
electrocardiogram, was a contributing factor to the veteran's 
death.  He opined that it was impossible to state that these 
diseases, tuberculosis and arteriosclerotic heart disease, 
contributed to the veteran's demise from squamous cell 
carcinoma of the bladder.

The record contains an additional VA opinion dated in 
September 2007.  The clinician noted review of the claims 
file.  The reviewed records included VA medical records dated 
from September 1986 to November 1986.  The clinician noted 
that these records indicated that a cardiac work-up ruled out 
recent myocardial infarction, but revealed an old infarct on 
the apex and anterolateral wall.  

The examiner also noted that there were no medical records 
documenting treatment in the last 23 days of the veteran's 
life.  Based on this lack of terminal treatment records, the 
clinician found that any assessment of the specific cause of 
death involved a substantial degree of speculation.

He noted, with regard to the tuberculosis, the absence of 
respiratory distress at the time of discharge suggested that 
there was no progression of the chronic lung disease to the 
point of being life threatening.  He also noted, however, 
that because of the minimal documentation provided there is 
no way to be sure of this.  He found that the presence of 
atherosclerotic cardiovascular disease could have resulted in 
a terminal myocardial infarction.  In addition, he noted that 
the bladder carcinoma was not well documented, but the 
hospital records did note that the veteran had recently 
suffered a urinary tract infection with an episode of 
septicemia.  The development of sepsis secondary to the 
urinary tract infection could have led rapidly to septic 
shock and death.  The clinician found that myocardial 
infarction or urosepsis appeared to be the most likely 
candidates for the cause of death.  He further found, 
however, that in the absence of medical records it was 
impossible to rule out other possible scenarios.  

The clinician continued the opinion by stating that there did 
not appear to be any way to assess quantitatively the chance 
that arteriosclerotic heart disease "caused or contributed 
substantially or materially to the veteran's death."  He 
noted that in a 67 year old man with known cardiovascular 
disease, a fatal myocardial infarction was plausible.  The 
clinician found, however, that the diagnosis of bladder 
carcinoma with documentation of recent septicemia probably 
made the cause of death related to the tumor, such as 
urosepsis, the more likely possibility.

Analysis

As outlined above, the claims file now contains two VA 
opinions addressing the question of what disease or diseases 
caused or materially contributed to the veteran's death.  In 
the June 2005 opinion, a physician found that it was 
impossible to state that tuberculosis or arteriosclerotic 
heart disease contributed to the veteran's demise from 
squamous cell carcinoma of the bladder and the death 
certificate lists squamous cell carcinoma of the bladder as 
the immediate cause of death.  In this regard, the Board 
noted in its December 2004 decision that review of the VA 
medical records dated in 1986 did not contain any obvious 
indication to a lay person that cancer was nearing its 
terminal stage and further noted that the case was unusual 
insofar as VA and the appellant had had great difficulty in 
obtaining a large proportion of likely once-existent 
evidence.  In any event, there is some competent evidence 
that shows that the veteran dies of metastatic bladder cancer 
and such disease.  This disease began many years post-service 
and there is no competent evidence that links it to service.  

In the September 2007 opinion, another clinician indicated 
that the record lacked significant terminal medical records, 
requiring any opinion regarding the cause of the veteran's 
death to include a substantial degree of speculation.  
Although the clinician noted that the bladder carcinoma was 
the more likely cause of death, review of the entire opinion 
indicates that he also found that a myocardial infarction or 
urosepsis was the most likely cause of death.  

It is not entirely clear what was the immediate cause of the 
veteran's death as the medical evidence is somewhat 
conflicting.  What is clear is that the veteran was a POW 
during active service, he died at age 67, he had a history of 
heart disease with at least one myocardial infarction or 
heart attack and there is a lifetime presumption for former 
POWs with the latter type of heart disease.  The Board finds 
that the medical evidence, to include the most recent 
competent opinion of record, is in relative equipoise as to 
whether the veteran's arteriosclerotic heart disease 
substantially or materially contributed to his death.  With 
application of the doctrine of reasonable doubt, the Board 
finds that service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. 
§§ 3.102, 3.307, 3.309(c), 3.312 (2007).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


